DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: it recite verbatim as claim language.  Appropriate correction is required.
The use of the term Windows, Java, Android, Linux and many more, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10496529. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious nature recited similar scope of the invention.

Claims in current application
Patented claims USPN 10496529
1.   A method for a data unit test framework, the method comprising:
loading a data set into memory;
filtering the data set based on a precondition to obtain a subset of the data set;
applying unit test logic to the subset of the data set;
determining that at least one of the values of the subset of the data set does not satisfy a condition; and

wherein the method is performed by one or more computer hardware processors separate from the data processor.

applying first data unit test instructions to a first data set generated as a 
first step in a data transformation process to test the first data set, wherein 
applying first data unit test instructions further comprises: defining, 
according to the first data unit test instructions, a first variable for one or 
more elements of the first data set;  evaluating, according to the first data 

variable is satisfied;  and executing a matcher on the first value;  
determining, according to the matcher, that the first value fails a first 
condition in relation to an expected value for the first variable;  in response 
to determining that the first value fails the first condition, transmitting a 
first notification indicating that the first data set failed a first data unit 
test;  and applying second data unit test instructions to a second data set 
generated as a second step in the data transformation process to test the 
second data set, wherein applying second data unit test instructions further 
comprises: defining, according to the second data unit test instructions, a 
second variable for one or more elements of the second data set;  and 

plurality of second values for the second variable fails a second condition in 
relation to an expected threshold for the plurality of second values;  and in 
response to determining that the plurality of second values for the second 
variable fails the second condition, transmitting a second notification 
indicating that the second data set failed a second data unit test, wherein the 
method is performed by one or more computer hardware processors.

a storage device configured to store computer-executable instructions, the computer-executable instructions, when executed by the at least one processor, cause the system to at least:
load a data set into memory;

apply unit test logic to the subset of the data set;
determine that a threshold percentage of the subset of the data set does not satisfy a condition; and
stop a data transformation process performed by a data processor separate from the at least one processor that is directed to the data set.

configured to store computer-executable instructions, the computer-executable 
instructions, when executed by the at least one processor, cause the system to 
at least: define a first variable for one or more elements of a first data set 

data set, wherein the first variable corresponds to a plurality of data values 
of the first data set;  filter the plurality of data values based on a first 
precondition to obtain a subset of the plurality of data values;  execute a 
matcher on the subset of the plurality of data values;  determine that a 
threshold percentage of the subset of the plurality of data values satisfy a 
first condition;  define a second variable for one or more elements of a second 
data set generated as a second step in the data transformation process to test 
the second data set, wherein the second variable corresponds to a second value 
of the second data set;  determine that the second value does not satisfy a 
second condition;  and in response to the determination that the second value 

notification indicating that the second data set failed a second data unit

load a data set into memory;
filter the data set based on a precondition to obtain a subset of the data set;
apply unit test logic to the subset of the data set;
determine that at least one of the values of the subset of the data set does not satisfy a condition; and
stop a data transformation process performed by a data processor separate from the one or more processors that is directed to the data set.
16.  One or more non-transitory, computer-readable storage media storing 
computer-executable instructions, which if performed by one or more processors, 
cause the one or more processors to at least: define a first variable for one 
or more elements of a first data set generated as a first step in a data 
transformation process to test the first data set, wherein the first variable 
corresponds to a plurality of data values of the first data set;  filter the 
plurality of data values based on a first precondition to obtain a subset of 
the plurality of data values;  execute a matcher on the subset of the plurality 
of data values;  determine that a threshold percentage of the subset of the 

for one or more elements of a second data set generated as a second step in the  data transformation process to test the second data set, wherein the second 
variable corresponds to a second value of the second data set;  determine that 
the second value does not satisfy a second condition;  and generate and 
transmit a first notification indicating that the second data set failed a 
second data unit test.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharon et al USPN 6,006,028 in view of Hartman et al USPN 7,089,534.
Regarding claims 1, 7 and 15
Aharon et al teaches 
loading a data set into memory (see abstract); 
filtering the data set based on a precondition to obtain a subset of the data set (column 5, line 28, the data required by the user interface and the test generator is retrieved by an extraction program 50.  The extractor 50 transforms the data into internal data structures used by the generator and user interface.  In addition, it checks the validity of the database and reports missing or inconsistent data.  This report is used by the database maintainer while populating the database);
applying unit test logic to the subset of the data set (column 2, line 65, according to the invention a test program generator is provided for producing test programs for checking the operation of a hardware processor design, comprising means for storing data representing the processor instruction set and resources, and logic for generating, for subsequent storage or processing, test programs from said stored data, characterized in that the data is a separate declarative specification, the generator comprising logic for extracting said data from the storage means, and in that the relationships between semantic entities associated with each instruction and/or between 
stopping a data transformation process performed by a data processor that is directed to the data set (column 5, line 20, the population of the database can, for example, be carried out by a person familiar with the specific architecture.  The informal architecture specification is used as a source for the architecture model.  The testing knowledge could, for example, be either written by the database maintainer or by experienced test engineers who are familiar with the modelling scheme. The data required by the user interface and the test generator is retrieved by an extraction program 50.  The extractor 50 transforms the data into internal data structures used by the generator and user interface.  In addition, it checks the validity of the database and reports missing or inconsistent data.  This report is used by the database maintainer while populating the database);
wherein the method is performed by one or more computer hardware processors separate from the data processor (column 5, line 35, the system uses an appropriate separate architecture simulator 20.  Such a simulator is generally designed for software development before the processor is available in hardware.  For example, the simulator is used in the development of the operating system and language compilers.  Such an architectural simulator typically spans 20,000-50,000 lines of high level language code.  The interface between the simulator and the generator consists of procedures for accessing registers and memory; procedures for executing a single instruction and providing a list of resources that have been thus modified; and a capability to undo the effects of the execution of an instruction). Aharon et al teaches data test and but doesn’t 

Regarding claim 2
Aharon et al teaches
 in response to determining that at least one of the values of the subset of the first data set does not satisfy the condition, generating a notification (column 8, line 5, implicit specifications are related either to exceptional conditions caused by the execution of an instruction or to results of special importance it computes.  An exception often results in a program interrupt; some results cause Condition Code bits to be set.  

Regarding claims 3, 11 and 17
Aharon et al teaches
 the precondition corresponds to a first column in the data set (column 4, line 65, the architecture model 10 contains a specification of instructions, resources and data types as defined below.  This information is stored in an object-oriented database for which a hierarchy of classes has been designed.  Classes for instructions, operands, fields, resources, data types, generation and validation functions are defined.  The attributes defined for a class hold the data for each object and the relation between objects of different classes.  Generation and validation functions written in C embody procedural aspects of the architecture and testing knowledge; they are a part of the class hierarchy.  In addition to the functions and instruction trees described below representing operands and fields of the instructions, some other architectural aspects are modelled in the database.  A skeleton of the class hierarchy of the database is shown in FIG. 2).

Regarding claims 4, 12 and 18
Aharon et al teaches
determining that a value of a variable of the data set satisfies a second precondition (column 3, line 53, the generator can also, advantageously, comprise means for testing generated semantic entity instances in accordance with one or more 
determining that the data set is invalid in response to a determination that the data set does not satisfy the condition and that a comparison of the at least one of the values of the subset of the data set and the value of the variable does not satisfy a second condition (column 6, line 35, FIG. 3.  is a schematic diagram showing the structure of the test generator 30.  It comprises generation scheme control logic 60.  Generation functions and validation functions 80 are invoked by the generation scheme control logic 60 through an invoker 90.  The generation scheme control comprises three constraint solvers: one for address 100, one for length 110 and one for data.  Since the data constraints are trivial, this data constraint solver is designated a data generator 120).

Regarding claim 5
Aharon et al teaches
 applying unit test logic further comprises executing a matcher on the subset of the data set (column 2, line 65, according to the invention a test program generator is provided for producing test programs for checking the operation of a hardware processor design, comprising means for storing data representing the processor instruction set and resources, and logic for generating, for subsequent storage or processing, test programs from said stored data, characterized in that the data is a separate declarative specification, the generator comprising logic for extracting said 

Regarding claims 6, 8 and 9
Rejection of claims 1 and 7 are incorporated and further claims recite similar limitations therefore claims are rejected under same rationale.

Regarding claim 13
Hartman et al teaches
when executed by the at least one processor, further cause the system to at least execute a matcher on the subset of the data set (column 3, line 40, the invention provides an apparatus for verification of a system implementation, including a generator for generating a test program for execution thereof on a system-under-test, and a synchronizer that organizes a plurality of test cases of the test program into discrete synchronization steps.  An execution engine is responsive to the synchronizer for stimulating the system-under-test according to the test program, to cause the system-under-test to concurrently execute the test cases synchronously in the synchronization steps.  The apparatus further includes a validation engine for comparing a response of the system-under-test with a predicted result upon completion of one of the synchronization steps. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate matching technique for data. The modification would have been obvious because one of 

Regarding claims 14 and 20
Aharon et al teaches
when executed by the at least one processor, further cause the system to at least determine a validity of the data set and a second data set using a same data unit test (column 4, line 65, the architecture model 10 contains a specification of instructions, resources and data types as defined below.  This information is stored in an object-oriented database for which a hierarchy of classes has been designed.  Classes for instructions, operands, fields, resources, data types, generation and validation functions are defined.  The attributes defined for a class hold the data for each object and the relation between objects of different classes.  Generation and validation functions written in C embody procedural aspects of the architecture and testing knowledge; they are a part of the class hierarchy.   In addition to the functions and instruction trees described below representing operands and fields of the instructions, some other architectural aspects are modelled in the database.  A skeleton of the class hierarchy of the database is shown in FIG. 2).

Regarding claim 19
Rejection of claims 1 and 15 are incorporated and further claims recite similar limitations therefore claims are rejected under same rationale.

Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
US 8881105 B2 Quilter, Jr.; Patrick J. teaches Test case manager			
US 7490319 B2 Blackwell; Barry Mark et al. teaches Testing tool comprising an automated multidimensional traceability matrix for implementing and validating complex software systems		
US 6876314 B1 Lin; Nelson H. teaches Self-generating automatic code generator	
US 8984490 B1 Dahan; Jean-David teaches Modeling and testing of interactions between components of a software system		
US 8826240 B1 Lachwani; Manish et al. teaches Application validation through object level hierarchy analysis		
						
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/            Primary Examiner, Art Unit 2191